                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

WILLIAM DAVIS, #216943,                         )
                                                )
             Plaintiff,                         )
                                                )
   v.                                           )    CIVIL ACTION NO. 2:19-CV-156-WHA
                                                )
DR. JOHN PEASANT, et al.,                       )
                                                )
             Defendants.                        )

                                            ORDER

         On March 6, 2019, the Magistrate Judge entered a Recommendation (Doc. #5) to

 which no timely objection has been filed. After an independent review of the record and

 upon consideration of the Recommendation, it is ORDERED that:

        1.     The Recommendation of the Magistrate Judge is ADOPTED;

        2.      The plaintiff’s claims against the Alabama Department of Corrections are

summarily dismissed with prejudice in accordance with the provisions of 28 U.S.C.

§ 1915(e)(2)(B)(i).

        3.     The Alabama Department of Corrections is dismissed as a defendant in this cause

of action.

        4.      This case, with respect to the plaintiff’s claims against Dr. John Peasant and

Wexford Health Sources, Inc., is referred back to the Magistrate Judge for appropriate

proceedings.

        DONE this 26th day of March, 2019.


                                     /s/ W. Harold Albritton
                                  SENIOR UNITED STATES DISTRICT JUDGE
